               Case 2:18-cr-00303-RAJ Document 7 Filed 07/07/20 Page 1 of 5




 1                                                             The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                       NO.     CR18-303RAJ
11
                               Plaintiff,
12                                                    UNITED STATES’ MOTION TO UNSEAL
                                                      COURT DOCKET AND PLEADINGS
                        v.
13
14
15    ANDREY TURCHIN,
                                                      Noted: July 7, 2020
       a/k/a, “fxmsp,” et al.,
16
                               Defendant.
17
18          The United States of America, by and through undersigned counsel, respectfully
19 requests that the Court issue an order directing the Clerk of the Court to unseal the docket
20 and pleadings in the above-captioned matter.
21                                            I. DISCUSSION
22          On December 12, 2018, a Grand Jury sitting in the Western District of
23 Washington returned an Indictment (Dkt. #1), under seal, charging Andrey Turchin with
24 various felony counts of Computer Fraud and Abuse, Wire Fraud, Conspiracy to commit
25 those offenses, and Access Device Fraud, relating to his involvement in a sophisticated
26 computer hacking scheme targeting victims in the United States and elsewhere.
27 According to the Indictment, Turchin, also known by the online alias “fxmsp,” among
28 others, was a prominent member of a prolific, financially-motivated cybercriminal group
     MOTION TO UNSEAL - 1                                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Turchin (CR18-303RAJ)                                   SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                   Case 2:18-cr-00303-RAJ Document 7 Filed 07/07/20 Page 2 of 5




 1 that hacked the protected computer networks of a broad array of corporate entities,
 2 educational institutions, and governments across the globe. Turchin and his associates
 3 employed an array of malicious code and techniques to establish persistent unauthorized
 4 access to victim networks, which they in turn offered for sale to other cybercriminals on
 5 various underground online forums and through private deals with trusted or established
 6 buyers.
 7              U.S. authorities have reason to believe that Turchin is aware of the existence of
 8 pending criminal charges in the United States.
 9              Given the group’s prolific nature, sophistication, and notable victims, “fxmsp” and
10 his accomplices, commonly referred to collectively as the “fxmsp” group, have been a
11 subject of interest of cybersecurity researchers. In June 2020, a foreign-based private
12 cybersecurity firm published a comprehensive report: “Fxmsp: ‘The Invisible God of
13 Networks.’” In addition to tracking “fxmsp’s” evolution and his group’s exploits and list
14 of victims, this report publicly identified “fxmsp” as Andrey Turchin, of Kazakhstan, and
15 provided a detailed explanation of the researchers’ attribution determination. Since its
16 publication, various news outlets in the United States and abroad, citing the report, have
17 published articles about “fxmsp” and his identification as Turchin. 1
18              Turchin remains a fugitive, and the United States continues to work with foreign
19 authorities and to pursue his apprehension to face charges in the United States.
20              Given the unique circumstances of this matter, which include, among other things,
21 Turchin’s knowledge of the criminal charges in the United States and his public
22 identification as the prolific hacker “fxmsp,” the government concludes that competing
23 interests to the contrary outweigh its interest in maintaining this matter under seal.
24 //
25 //
26
     1
27    See, e.g., https://www.bleepingcomputer.com/news/security/fxmsp-hackers-made-15m-selling-access-to-corporate-
     networks/; https://www.forbes.com/sites/thomasbrewster/2020/06/23/warning-invisible-god-hacker-broke-into-
28   more-than-135-companies-in-just-three-years/#485ef7e2578c.

         MOTION TO UNSEAL - 2                                                            UNITED STATES ATTORNEY
                                                                                        700 STEWART STREET, SUITE 5220
         United States v. Turchin (CR18-303RAJ)                                           SEATTLE, WASHINGTON 98101
                                                                                                (206) 553-7970
               Case 2:18-cr-00303-RAJ Document 7 Filed 07/07/20 Page 3 of 5




 1                                            II. CONCLUSION
 2          Accordingly, for the reasons set forth herein, the United States respectfully
 3 requests that the Court issue an order directing the Clerk of the Court to unseal the docket
 4 in the above-captioned matter, including the charging document and arrest warrant issued
 5 for the defendant.
 6          The United States further requests that individual records on file otherwise subject
 7 to separately filed sealing orders, if any, remain under seal.
 8          DATED this 7th day of July, 2020.
 9                                                     Respectfully submitted,
10
                                                       BRIAN T. MORAN
11                                                     United States Attorney
12
                                                       s/ Steven T. Masada
13                                                     STEVEN T. MASADA
14                                                     Assistant United States Attorney
                                                       United States Attorney’s Office
15                                                     700 Stewart Street, Suite 5220
16                                                     Seattle, Washington 98101-1271
                                                       Phone: (206) 553-4282
17                                                     Fax:     (206) 553-4440
                                                       E-mail: Steven.Masada@usdoj.gov
18
19
20
21
22
23
24
25
26
27
28
     MOTION TO UNSEAL - 3                                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Turchin (CR18-303RAJ)                                  SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:18-cr-00303-RAJ Document 7 Filed 07/07/20 Page 4 of 5




 1                                                            The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
10
        UNITED STATES OF AMERICA,                   NO.    CR18-303RAJ
11
                               Plaintiff,
12                                                  [PROPOSED] ORDER UNSEALING
                                                    COURT DOCKET
13                      v.
14
15      ANDREY TURCHIN,
16       a/k/a, “fxmsp,” et al.,

17                             Defendant.

18
19          Having reviewed the United States’ Motion to Unseal Court Docket and the
20 records and files in the above-captioned matter, the Court finds that the circumstances are
21 as set forth in said motion and the request to unseal the court dockets is hereby
22 GRANTED.
23          Accordingly,
24          IT IS HEREBY ORDERED that the Clerk of the Court shall unseal the docket in
25 the above-captioned matter, United States v. Andrey Turchin, CR18-303RAJ.
26 //
27 //
28 //
     ORDER UNSEALING - 1                                                  UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Turchin (CR18-303RAJ)                                SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
               Case 2:18-cr-00303-RAJ Document 7 Filed 07/07/20 Page 5 of 5




 1          IT IS FURTHER ORDERED that the records on file in the above-captioned
 2 matters that are otherwise subject to separately filed sealing orders, if any, shall remain
 3 under seal.
 4          SO ORDERED.
 5
 6          DATED this _____ day of July, 2020.
 7
 8
 9
10                                             HON. RICHARD A. JONES
                                               United States District Judge
11
12
13 Presented by:
14
   s/ Steven T. Masada
15 STEVEN T. MASADA
16 Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER UNSEALING - 2                                                   UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Turchin (CR18-303RAJ)                                 SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
